Citation Nr: 1644050	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2012 rating decision that was issued by the Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In conjunction with his claim on appeal, the Veteran last underwent a VA examination in August 2012, over four years ago.  Since that time, he started treatment with his private psychiatrist, Dr. E.B.G., who has reported that the Veteran's PTSD symptoms were considered "moderately severe."  Most recently, in an October 2016 letter, Dr. G noted the following: 

Panic attacks continue at a frequency of several times a week.  [The Veteran] remains withdrawn and prefers to be alone and avoid people if it all possible.  He also describes symptoms of sleep disturbance and nightmares which have been somewhat diminished with current medications.  Disturbance of mood and lack of motivation are described by [the Veteran] and are evident in the interview today.  His work has been and it is presently an ongoing issue which is most certainly a result of this disorder.  He is had to change jobs or rather has been relocated by his employer due to his isolationist tendencies and not getting along with others in the workplace.  He is also noted some difficulty in his ability to retain material that is recently learned in the workplace.  He describes suspiciousness of others again related to the disorder.

A new VA examination is necessary where there is evidence that the Veteran's service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  Further, the Veteran claims that the VA examination did not adequately reflect his current symptoms because the people who know him best describe a person beset with anxieties and fears which have had a major impact on his relations with others and his performance on the job.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected PTSD.  38 C.F.R. §§ 3.326, 3.327 (2015).

Additionally, the Veteran reported that he has been treated by Dr. G. since May 2014.  A February 2014 letter from the Kirbyville Family Clinic/Diagnostic Group also indicates that the Veteran is an established patient at that facility.  However, the RO has not yet attempted to obtain the Veteran's private treatment records from Dr. G. or the Kirbyville Family Clinic.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, in order to comply with the duty to assist, an attempt should be made by the RO to obtain any and all treatment records from the Veteran's private physicians.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his PTSD since March 2011.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all records relating to the Veteran from Dr. Edward B. Gripon, M.D. in Beaumont, Texas, dated from May 2014 to the present, and from the Kirbyville Family Clinic/Diagnostic Group in Kirbyville, Texas.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be provided to the examiner in conjunction with the examination.  After a review of the evidence of record, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms attributable to the service-connected PTSD, to include the frequency and severity, with consideration of the statements of the Veteran.

The examiner must assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

